Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in the instant application.

Priority
The instant application claims priority of the European Patent Application No. 18170584.9, filed on 2018-05-03.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement was considered by the examiner. Please see attached annotated Form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al (WO 2015/127259) in view of Lee et al (WO 1996/014743). Nielson et al (US 2018/0343865 A1, published 12/06/2018)
	Walter et al teaches the use of 3-isoxazolidinones compounds as selective herbicides. Walter teaches the compound 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone (page 2, paragraph 2) which in this application is referred to as ‘DCPMI’. DCPMI in this application is one of the preferred active ingredients of b). Walter et al also teaches capsule suspension formulations of ‘DPCMI’ with organic and aqueous phase. Organic phase comprises of ‘DPCMI’ and Aromatic 200ND (naphthalene). Aqueous phase comprises of REAX 88B (kraft lignin), hexamethylenediamine, polymethylene polyphenylisocyanate, and other ingredients (page 52, example 9A). In some embodiments, compositions can further include at least one antimicrobial, surfactant, thickener, antifoam, antifreeze, solvent, co-solvent, and additional active ingredients (page 19, 3rd paragraph). Walter et al also teaches compositions comprising a first herbicide such as ‘DPCMI’ and a second herbicide (page 6, 2nd paragraph). 
	Lee et al teaches herbicidal compositions containing clomazone formulations with reduced volatility that is prepared by interfacial reaction of polymethylene polyphenyl isocyanate with a polyfunctional amine. The formulations of encapsulated clomazone reduced the volatility by at least fifty percent (page 1, line 26). Lee et al also teaches various formulations as seen listed under Table 6, page 22. Average particle size for formulations A-W are 2-26 micrometer. 
	Nielson et al teaches herbicidal compositions comprising an isoxazolo[5,4-b]pyridine and at least one further compound selected from herbicidally active compounds and safeners (abstract). Safeners are chemical compounds which prevent or reduce damage on useful plants without having a major impact on the herbicidal action of the active components. They can be applied either before sowings or in the pre- or post-emergence application. Examples of preferred safeners C are cloquintonet, mefenpyr, mephenate, naphthalic among others ([0151]). Nielson et al also teaches the agrochemical compositions can include suitable auxiliaries such as solvents, carriers, surfactants, penetration enhancers, protective colloids, and others ([0367]).
	It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have added a capsule suspension concentrate comprising herbicidally active ingredient such as ‘DCPMI’ as taught in Walters et al. with isocyanate-reactive groups and mixture to reduce volatility of herbicides as taught in Lee et al. and further with safeners such as mefenpyr as taught in Nielson et al. to create a capsule suspension with reduced volatility and an effective herbicide. 

	Regarding claim 2, the capsule suspension concentrate wherein at least one active ingredient such as ‘DCPMI’ was taught and discussed above in claim 1.
	Regarding claim 3, the capsule suspension concentrate comprising at least one protective colloid was taught and discussed above in claim 1.
	Regarding claim 4, capsule suspension concentrate comprising a 2nd active ingredient is taught and discussed above in claim 1. 
	Regarding claims 5 and 6, the capsule suspension concentrate wherein the active ingredient b) is ‘DCPMI’ is taught and discussed above in claim 1.
	Regarding claim 7, the capsule suspension concentrate wherein the safener s) is cloquintocet and mefenpyr-diethyl is taught and discussed above in claim 1.
	Regarding claims 10 and 11, Nielson et al teaches herbicidal compositions comprising an isoxazolo[5,4-b]pyridine and at least one further compound selected from herbicidally active compounds and safeners (abstract). One further herbicidally active compounds include flufenacet, pyroxasulfone ([0095]), prosulfocarb ([0106]), pendimethalin ([0132]), diflufenican, aclonifen ([0122]), metribuzin ([0203]), propoxycarbazone ([0077]), and others. Nielson et al also teaches suitable auxiliaries to include thickeners, safeners, emulsifiers ([0367]). 
	Regarding claim 12, Nielson et al teaches active ingredients listed in herbicidal compositions. 
	Regarding claim 13, Walter et al teaches the compositions comprising ‘DCPMI’ may be applied pre-emergently or post emergently (page 18, 3rd paragraph). Walter et al also teaches a method of controlling undesired vegetation in a crop comprising applying to the locus of such vegetation such as cereals and oilseed rape (page 28, last paragraph). 

Claims 8-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al (WO 2015/127259) in view of Lee et al (WO 1996/014743), Nielson et al (US 2018/0343865 A1, published 12/06/2018) as taught and discussed above for claims 1-7, 10-13, and in further view of Burakowska et al (WO 2015/165834 A1).
Burakowska et al teaches a process for producing microcapsules which contain a shell and a core of a liquid water-insoluble material (abstract). The invention relates to anionic polyvinyl alcohol copolymer as protective colloid for pesticidal polyurea microcapsules. Burakowska et al teaches a process for producing microcapsules where (a) a premix (I) is prepared from water and a protective colloid; (b) a further premix (II) is prepared from the water-insoluble material and at least bifunctional isocyanate (A) or a mixture of two or more different isocyanates containing (A); (c) the two premixes (I) and (II) are mixed together until an emulsion is formed; (d) at least a bifunctional amine is then poured into the emulsion from step (c); and (e) the emulsion is then heated until the microcapsules are formed. The liquid water-insoluble material comprises a pesticide and in steps (a), (b), (c), (d), and (e) further auxiliaries may be present and/or may be added (page 2, line 15 and claims 1 and 5).  
Various types of oils, wetters, adjuvants, fertilizer, or micronutrients, and further pesticides (e.g. herbicides, insecticides, fungicides, growth regulators, safeners) may be added to the agrochemical compositions comprising them as premix or, if appropriate not until immediately prior to use (page 19, line 29). 
The invention taught in Burakowska et al increases the stability of formulations, reduces toxicological effects, have an excellent biodelivery, and allows for a slow release of pesticides. The invention also allows for a reduced phytotoxicity of pesticide (page 20, line 33). 
	It would have been obvious to one of ordinary person in the art before the effective filing date of the claimed invention to have created an effective capsule suspension concentrate comprising herbicidally active ingredient such as ‘DCPMI’ as taught in Walters et al., isocyanate-reactive groups as taught in Lee et al. and safeners such as mefenpyr as taught in Nielson et al. with the process taught in Burakowska et al. 
	Regarding claim 9, active ingredient dissolved in an organic, water-insoluble solvent was taught and discussed above in claim 8.
	Regarding claim 14, Burakowska et al teaches a method of controlling phytopathogenic fungi and/or undesired plant growth and/or undesired insect or mite attack and/or regulating the growth of plants wherein the microcapsules are allowed to act on the respective pests, environment or crop plants, on the soil and/or on undesired plants and/or on the crop plants and/or on their environment (claim 15). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615